                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

BENJAMIN MADSEN and MADSEN
BOWLING AND BILLIARD CENTER,
CO.,                                                            4:21CV3075

                      Plaintiffs,
                                                                  ORDER
           v.

CITY OF LINCOLN, LEIRION GAYLOR
BAIRD, in her official and individual
capacity; PATRICIA D. LOPEZ, in her
official and individual capacity; JEFFREY
BLIEMEISTER, in his official capacity;
LANCASTER COUNTY, LINCOLN-
LANCASTER COUNTY HEALTH
DEPARTMENT, and LINCOLN-
LANCASTER COUNTY BOARD OF
HEALTH,

                      Defendants.


       This matter is before the Court on plaintiffs Benjamin Madsen and Madsen Bowling
and Billiard Center Co.’s (“plaintiffs”) Motion to Remand (Filing No. 15). Plaintiffs allege
the Court should remand their case, arguing (1) the defendants lacked standing to remove
the case from state court, (2) the Court should bifurcate Count II of plaintiffs’ complaint
and remand it to Nebraska state court, (3) the Court should remand all other counts under
its discretionary authority granted in 28 U.S.C. § 1367(c), and (4) the Court should
otherwise abstain from exercising its jurisdiction.

       After having been fully briefed on the issue of remand, the magistrate judge 1 issued
a Findings and Recommendation (Filing No. 30) pursuant to 28 U.S.C. § 636(b),


       The Honorable Cheryl R. Zwart, United States Magistrate Judge for the District of
       1

Nebraska.
recommending the Court deny Plaintiffs’ motion in its entirety. The magistrate judge
advised the parties (1) they had fourteen days to object to her findings and recommendation
and (2) failing “to timely object may constitute a waiver of any such objection.” Neither
party has filed a timely objection.

       Pursuant to 28 U.S.C. § 636(b)(1), the Court must “make a de novo review
of . . . specified proposed findings or recommendations to which objection is made.” The
failure to object, however, “eliminates not only the need for de novo review, but any review
by the district court.” Leonard v. Dorsey & Whitney LLP, 553 F.3d 609, 619-20 (8th Cir.
2009); see also Fed. R. Crim. P. 59(a) and (b)(2); NECrimR 59.2(a) and (e). Accordingly,

       IT IS ORDERED:
       1.     The Findings and Recommendation (Filing No. 30) are accepted in their
              entirety. Any objections are deemed waived.
       2.     The Plaintiffs’ Motion for Remand (Filing No. 15) is denied.


       Dated this 2nd day of July 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




                                             2
